695 S.E.2d 757 (2010)
BROWN, et al.
v.
METER, et al.
No. 392P09.
Supreme Court of North Carolina.
April 14, 2010.
William K. Davis, for Goodyear Luxembourg Tires SA, et al.
David F. Kirby, Raleigh, for Edgar D. Brown, et al.
Ronald C. Dilthey, Raleigh, for NCYSL.
Dan J. McLamb, Raleigh, for Eric R. Meter.
The following order has been entered on the motion filed on the 13th of October 2009 by NC Association of Defense Attorneys For Leave to File Amicus Curiae Brief:
"Motion Dismissed as Moot by order of the Court in conference this the 14th of April 2010."